Citation Nr: 0605912	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to an initial, compensable evaluation for 
right retropatellar pain syndrome.

5.  Entitlement to an initial, compensable evaluation for 
left retropatellar pain syndrome.

6.  Entitlement to an initial, compensable evaluation for 
hemorrhoids.

7.  Entitlement to an initial, compensable evaluation for 
residuals of a stress fracture to the right tibia.


8.  Entitlement to an initial, compensable evaluation for 
left epicondylitis.

9.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to July 
2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina.

With the exception of the service connection issues involving 
the right ankle and right foot, the issues are remanded to 
the RO via the Appeals Management Center in Washington, D.C.



FINDING OF FACT

The competent evidence of record does not show current 
diagnoses of a right ankle disorder, a right foot disorder, 
and a low back disorder.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  A right foot disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
right ankle and right foot claims, VA notified the veteran by 
a letter dated in July 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains the veteran's service medical records and all 
available, identified post-service medical records.  In 
response to the July 2002 duty to assist letter, the veteran 
indicated his relevant treatment was conducted at the El Paso 
VA Medical Center, and this evidence is of record.  He 
testified in December 2005 that although he had been recently 
treated by VA, the treatment involved his service-connected 
knee disabilities.  The record contains VA examination 
reports dated in March 2003, April 2003, and March 2005.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 


harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, as there is no evidence 
that any failure on the part of VA to further comply with the 
duty to notify and assist reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, such as 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The record does not contain competent medical evidence of a 
current diagnosis of a right ankle disorder, a right foot 
disorder, or a low back disorder.  The medical records show 
that although the veteran was treated in service for a right 
ankle sprain, right foot tendonitis, and mechanical low back 
pain, he has no post-service diagnosis that would establish a 
current disability.  Additionally, the March 2003 VA 
examination report included a diagnosis of status post right 
ankle sprain with normal examination.  In an April 2003 
examination report with associated addendum, the diagnosis 
was normal right ankle examination; x-rays were 


unremarkable.  The March 2005 VA examination report documents 
a normal examination of the right ankle and notes a December 
2004 x-ray examination of the right ankle was again negative.  
Additionally, the VA examination conducted in April 2003, 
reported no abnormalities of the low back, and x-rays 
conducted at that time were normal.

With regard to the veteran's complaint of pain associated 
with the right ankle, right foot, and low back, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Accordingly, as there is no objective evidence of a 
right ankle disorder, a right foot disability, or a low back 
disorder, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  As there are no current diagnoses 
of a right ankle disorder, a right foot disability, or a low 
back disorder, the preponderance is against the veteran's 
claims, and they must be denied.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a low back disorder is denied.


REMAND

The veteran testified that there are recent VA treatment 
records pertinent to the evaluation of his service-connected 
knee disabilities.  VA must attempt to obtain this evidence.  
The veteran also provided testimony of symptomatology 
indicating an increase in the severity of his service-
connected hemorrhoid, right tibia, and left elbow 
disabilities.  VA must therefore schedule the veteran for 
appropriate VA examinations.  

Although the issue of entitlement to a 10 percent evaluation 
based upon multiple, noncompensable service-connected 
disabilities appears to have been initiated by the RO in its 
November 2002 rating decision, the matter is now on appeal, 
and VA must provide adequate notice to the veteran regarding 
this issue.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims folder 
and ensure that all notice and duty to 
assist obligations have been satisfied 
with regard to the veteran's claim for 
entitlement to a 10 percent evaluation 
based upon multiple, noncompensable 
service-connected disabilities.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  In 
this regard, the veteran must be provided 
a notice letter and specifically told of 
the information or evidence he needs to 
submit to substantiate this claim, as well 
as the information or evidence that VA 
will obtain, if 


any.  38 U.S.C.A. § 5103(a).  The veteran 
must also be asked to submit all pertinent 
information or evidence in his possession.  
38 C.F.R. § 3.159.

2.  The RO must obtain and associate with 
the claims file the veteran's recent VA 
medical records.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected bilateral knee, right 
tibia, left elbow, and hemorrhoid 
disorders.  The claims file must be made 
available to and reviewed by the 
examiner(s).  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  The examiner must 
review the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of pertinent pathology 
found to be present.  

Regarding the veteran's hemorrhoid 
disability, the examiner must describe the 
severity of the veteran's hemorrhoids in 
terms of frequency/recurrence, size, and 
reducibility, and discuss the presence, if 
any, of bleeding, fissures, and 
thrombosis.

Regarding the right tibia impairment, the 
examiner must describe the degree of 
disability from malunion/nonunion.

Regarding the bilateral knee and left 
elbow disabilities, the examiner must 
report any functional limitation found 


and range of motion expressed in degrees, 
with standard ranges provided for 
comparison purposes.  For the knees, the 
examiner must document the presence and 
severity of any recurrent lateral 
instability and/or subluxation.  For the 
left elbow, the examiner must ensure range 
of motion testing includes discussion of 
pronation and supination.  The examiner 
must also render specific findings as to 
whether during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected bilateral knee 
and left elbow disorders.  The report 
prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If any of the 
issues on appeal continues to be denied, 
the veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  


The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


